Citation Nr: 0402085	
Decision Date: 01/21/04    Archive Date: 01/28/04

DOCKET NO.  03-02 559	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to a disability rating in excess of 80 percent 
for the veteran's kidney disorder for the purpose of accrued 
benefits.  


REPRESENTATION

Appellant represented by:	James D. Caldwell, Attorney


ATTORNEY FOR THE BOARD

C. S. Freret, Counsel



INTRODUCTION

The record reflects that the veteran had active military 
service from September 1942 to January 1946.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a November 2001 rating decision by the 
Department of Veterans Affairs (VA) New Orleans, Louisiana, 
Regional Office (RO), which implemented a July 2001 decision 
by the Board that granted service connection for a kidney 
disorder, for the purpose of accrued benefits, and granted 
service connection for the cause of the veteran's death.  The 
rating decision assigned an 80 percent rating for the kidney 
disorder, for the purpose of accrued benefits, effective the 
date of receipt of the veteran's claim, which was August 8, 
1988.  In May 2002, the appellant submitted a notice of 
disagreement with the 80 percent rating assigned for the 
veteran's kidney disorder, for the purpose of accrued 
benefits.  After receiving a statement of the case in October 
2002, the appellant perfected her appeal to the Board by 
timely filing a substantive appeal in December 2002.  


FINDINGS OF FACT

1. A claim for service connection for a kidney disorder 
secondary to his service-connected residuals of a subtotal 
gastrectomy was received from the veteran on August 8, 1988.   

2.  A copy of the veteran's death certificate shows that he 
died on November [redacted], 1989, from end-stage renal disease, 
disseminated carcinomatosis, and carcinoma of the prostate.  

3.  In July 2001, the Board established service connection 
for a kidney disorder for accrued benefits purposes, which 
the RO evaluated as 80 percent disabling, effective from 
August 1988.  

4.  VA records that may be deemed to have been of record at 
the time of the veteran's death shows that the veteran was on 
dialysis for his kidney disability from April 1988 to October 
1989, one month prior to his death.   

CONCLUSION OF LAW

The schedular criteria for a 100 percent rating for a kidney 
disorder, for purpose of accrued benefits, are met, effective 
August 8, 1988.  38 U.S.C.A. §§ 1155, 5107, 5121 (West 1988); 
38 C.F.R. 3.1000, Part 4, Diagnostic Code 7530 (1988).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. § 5100 et 
seq. (West Supp. 2002); 38 C.F.R. §§ 3.102, 3.156, 3.159, 
3.326 (2002).  Without deciding whether the notice and 
development requirements of VCAA have been satisfied in the 
present case, the Board finds that no undue prejudice to the 
appellant is evident by a disposition by the Board herein, as 
the grant of her claim of entitlement to a disability rating 
in excess of 80 percent for the veteran's kidney disorder for 
the purpose of accrued benefits is a complete grant of the 
benefits sought on appeal.  Cf. Bernard v. Brown, 4 Vet. App. 
384 (1993); see also Grantham v. Brown, 114 F.3d 1156 (Fed. 
Cir. 1997); see also Barrera v. Gober, 122 F.3d 1030 (Fed. 
Cir. 1997) (where appealed claim for service connection is 
granted, further appellate-level review is terminated as the 
Board does not retain appellate jurisdiction over additional 
elements of claim: original disability rating and effective 
date).  

The veteran submitted a claim for service connection for a 
kidney disorder secondary to his service-connected residuals 
of a subtotal gastrectomy in August 1988.  He died on 
November [redacted], 1989, and a copy of his death certificate shows 
that the immediate cause of death was end-stage renal 
disease, disseminated carcinomatosis, and carcinoma of the 
prostate.  The claim was granted by a July 2001 Board 
decision for the purpose of accrued benefits, and a November 
2001 rating decision implemented the July 2001 Board decision 
by assigning an 80 percent rating for a kidney disorder, for 
the purpose of accrued benefits, from the date of receipt of 
the veteran's claim, which was August 8, 1988.  

The appellant submitted evidence in May 2003 that shows the 
veteran received dialysis for his kidney disease from the 
Hemodialysis Group of Shreveport between April 1988 and 
October 1989.  Included in this evidence was a VA Form 10-
7079, dated May 2, 1988, which authorized VA payment for the 
veteran's dialysis treatment for renal failure from May 1988 
through June 1988, with a notation that Medicare was to take 
over payments on July 1, 1988.  

The law applicable to accrued benefits provides that certain 
individuals (including the surviving spouse) may be paid 
periodic monetary benefits (due and unpaid for a period not 
to exceed two years) to which the veteran was entitled at the 
time of his death under existing ratings or based on evidence 
in the file at the time of his death.  38 U.S.C.A. § 5121(a); 
38 C.F.R. § 3.1000.  

In order to receive these benefits the spouse must show that 
the veteran at the date of death had been entitled to 
periodic monetary benefits under existing ratings or 
decisions, or those based on evidence in the file at date of 
death.  By statute, entitlement to accrued benefits must be 
based on evidence in the file at the time of death, or 
evidence, such as VA records, deemed to be of record at that 
time. 38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000;  See Zevalkink 
v. Brown, 102 F.3d 1236, 1241-42 (Fed. Cir. 1996).  

Under 38 C.F.R. § 3.1000(d)(4)(i) (2002), evidence in the 
file at date of death encompasses evidence, including 
uncertified statements, which is essentially complete and of 
such weight as to establish degree of disability for disease 
or injury when substantiated by other evidence in file at 
date of death or when considered in connection with the 
identifying, verifying, or corroborative effect of the death 
certificate.  

In Hayes v. Brown, 4 Vet. App. 355, 360-61 (1993), the United 
States Court of Appeals for Veterans Claims (Court) 
interpreted the interplay between 38 U.S.C.A. § 5121(a), 38 
C.F.R. § 3.1000(d)(4)(i), and several provisions of VA Manual 
M21-1 as providing, in sum, that post-death evidence which 
may be considered in an accrued benefits claim as being in 
the file includes the following: (1) government records and 
records generated by or in VA control and which could 
reasonably be expected to be a part of the record; (2) 
evidence accepted after death for the purpose of verifying or 
corroborating evidence in file; and (3) hospital or 
examination reports that may be deemed to be included in the 
term VA examination (within the meaning of 38 C.F.R. § 
3.327(b)(1)).  

Pursuant to 38 C.F.R. § 3.1000(d)(4) (2003), the definition 
of evidence in the file at the date of death became evidence 
in VA's possession on or before the date of the beneficiary's 
death, even if such evidence was not physically located in 
the VA claims folder on or before the date of death.  

When, after consideration of all the evidence and material of 
record in a case before VA with respect to benefits under 
laws administered by the Secretary of VA, there is an 
approximate balance of the positive and negative evidence 
regarding the merits of an issue material to a determination 
of the matter, the benefit of the doubt in resolving each 
such issue shall be given to the claimant.  38 U.S.C.A. 
§ 5107.  

Disability ratings are based upon the average impairment of 
earning capacity as determined by a schedule for rating 
disabilities, which are identified by separate rating codes.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

The criteria for evaluating renal disease at the time of the 
veteran's claim in August 1988, (and currently), assigned a 
100 percent rating if renal dysfunction required regular 
dialysis.  There is evidence showing that the veteran was on 
dialysis from April 1988 until October 1989 (one month prior 
to his death).  Although the pertinent evidence was received 
after the veteran's death, the Board finds that it may be 
deemed to have been of record at the time of the veteran's 
death, with regard to the appellant's accrued benefits claim, 
because it includes the May 1988 VA authorization of payment 
for the veteran's dialysis treatment from May 1988 through 
June 1988 (VA form 10-7079), which is a record generated by 
or in VA control which could reasonably be expected to be a 
part of the record.  

Therefore, because the veteran was receiving regular dialysis 
at the time he filed his claim for service connection for a 
kidney disorder, and the evidence thereof is deemed to have 
been of record at the time of his death, the Board finds that 
a 100 percent rating is warranted for his kidney disorder, 
for the purpose of accrued benefits, from August 8, 1988, the 
date of his claim.  


ORDER

A 100 percent rating is granted for the veteran's kidney 
disorder as of August 8, 1988, for the purpose of accrued 
benefits, subject to the laws and regulations governing the 
award of VA monetary benefits.  

	                        
____________________________________________
	MICHAEL E. KILCOYNE
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



